Citation Nr: 0301536	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  96-34 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for residuals of 
drainage of a left ear infection, to include tinnitus, 
stiff neck, tingling and pain in the left arm, and 
numbness of the jaw. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend 


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1951 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
1995, a statement of the case was issued in June 1996, and 
a substantive appeal was received in July 1996.  A 
personal hearing was conducted at the RO in January 1997.  


FINDING OF FACT

Residuals of drainage of a left ear infection, to include 
tinnitus, stiff neck, tingling and pain in the left arm, 
and numbness of the jaw were not manifested during the 
veteran's active duty service or for many years 
thereafter, nor are these disabilities otherwise related 
to his active duty service.


CONCLUSION OF LAW

Residuals of drainage of a left ear infection, to include 
tinnitus, stiff neck, tingling and pain in the left arm, 
and numbness of the jaw were not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement 
to service connection.  The discussions in the rating 
decisions, statement of the case, and supplemental 
statements of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement 
to the benefit sought.  Moreover, in an October 2002 
letter, the veteran was effectively furnished notice of 
the types of evidence necessary to substantiate his claim 
as well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

Furthermore, that there has been substantial compliance 
with the assistance provisions set forth in the new law 
and regulation.  The record in this case includes service 
medical records, VA medical records, private medical 
records, and a written lay person statement from a friend 
of the veteran.  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line 
of duty, in active service.  38 U.S.C.A. § 1110.  That an 
injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's essential argument is that his current 
residuals of drainage of a left ear infection, to include 
tinnitus, stiff neck, tingling and pain in the left arm, 
and numbness of the jaw are related to service.  In his 
written statements and testimony from his January 1997 
hearing before the RO, the veteran stated that he was 
hospitalized for an ear infection while on active duty.  
The veteran indicated that he received an operation for 
his left ear, which consisted of inserting cotton into his 
ear and then a scalpel through the cotton.  He reported 
that after the procedure was performed, the veteran was 
admitted into the hospital and remained there for two 
days.  He was told to lay on his left side so that the 
infection would drain.  The veteran testified that 
following the surgery, he had no problems with his ears 
and that the swelling had gone down.  He did not complain 
of ringing in the ears during service.  He claimed that he 
began having an occasional stiff neck and ringing in his 
ears shortly after he was discharged from service.  He 
stated that the problems worsened over the years.  The 
veteran claims that his tinnitus, stiff neck, tingling and 
pain in the left arm, and numbness of the jaw are 
residuals from the left ear surgery he had in service.  

However, service medical records reveal no surgery was 
performed on the veteran's left ear in service.  Service 
medical records do document a 4 day hospitalization at the 
Navy Training Center in January 1952 for what was 
diagnosed as rubella.  The clinical record does not make 
any reference to the left ear.  Moreover, a response from 
the National Personnel Records Center in January 1998 
indicated that the veteran's name does not appear on the 
register of patients for surgery at LA Annex, Navy 
Training Center, San Diego.  There is also no evidence of 
treatments or complaints for tinnitus, stiff neck, 
tingling and pain in the left arm, or numbness of the jaw 
in service.  In fact, there was no reference to any 
abnormality involving his left ear, neck, left arm, or jaw 
on examination in November 1953.  Therefore, even if the 
veteran's current contentions regarding a left ear surgery 
in service are accepted, it appears that any left ear 
problem was acute in nature and had resolved without 
resulting in chronic disability by the time of the 
veteran's discharge from active duty service.

Post-service medical records do not document complaints 
involving the veteran's left ear until 1995, more than 42 
years after service.  The evidence also fails to show a 
diagnosis of tinnitus, although VA records in 1995 
indicate that the veteran probably has external otitis of 
the left ear.  However, even assuming the veteran has a 
left ear disability, there is no medical evidence 
suggesting any relationship between the veteran's current 
left ear disability and active duty service.   

Additionally, post-service medical records do not document 
a neck disability until 1986, more than 32 years after 
service.  Post-service medical records also do not 
document complaints of tingling and pain in the left arm 
until about 1995, or TMJ until 1997.  Furthermore, there 
is no medical evidence relating the veteran's neck 
disability, complaints of tingling and pain in the left 
arm, or TMJ to active duty service. 
 
The Board has considered the veteran and his friend's 
statements, and the veteran's testimony.  They have been 
given weight as to their observations for symptoms and 
limitations regarding the veteran's claimed disabilities.  
However, it does not appear that they are medically 
trained to offer any opinion as to causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(layperson may be competent to provide an eyewitness 
account of a veteran's visible symptoms, but they are not 
capable of offering opinions as to medical matters).  
Therefore, after reviewing the totality of the relevant 
evidence, the Board is compelled to conclude that the 
preponderance of such evidence is against entitlement to 
service connection for residuals of drainage of a left ear 
infection, to include tinnitus, stiff neck, tingling and 
pain in the left arm, and numbness of the jaw.  It follows 
that there is not a state of equipoise of the positive 
evidence with the negative evidence to permit a favorable 
determination pursuant to 38 U.S.C.A. § 5107(b).  

In closing, the Board acknowledges that a VA examination 
and opinion have not been obtained.  However, the record 
does include medical evidence of the veteran's condition 
during service and a report of medical examination at the 
time of separation from active duty service.  Moreover, 
there is no supporting medical evidence of left ear, neck, 
left arm, or TMJ for many years after service, and the 
medical records dated in the 1980's and 1990's regarding 
these current disabilities do not otherwise link them to 
service.  Under such circumstances any medical etiology 
opinion would be purely speculative.  The current medical 
evidence is sufficient to decide the claim and action to 
obtain a VA examination and etiology opinion is therefore 
not necessary.  38 C.F.R. § 3.159(c)(4); See 66 Fed. Reg. 
45,631 (Aug. 29, 2001).      



ORDER

The appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

